        Case: 3:18-cv-00760-jdp Document #: 46 Filed: 08/18/20 Page 1 of 2



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


 JOHN BOUCHER,

                               Plaintiff,
                                                                            ORDER
            v.
                                                                         18-cv-760-jdp
 W. BRADLEY MARTIN,

                               Defendant.


       Pro se plaintiff John Boucher is proceeding on a claim that defendant W. Bradley

Martin failed to adequately treat a torn rotator cuff his until it was too late to be repaired, in

violation of the Eighth Amendment and state common law. The court stayed the case to recruit

counsel to represent Boucher, but now attorney Lonnie Story has volunteered. Story has taken

the case with the understanding that he will serve with no guarantee of compensation for his

services.

       It is the court’s intention that the scope of representation extends to proceedings in this

court only. “Proceedings in this court” include all matters leading up to a final judgment on

the merits, the filing of a notice of appeal, if appropriate, and ensuring that all steps are taken

to transfer the record to the Court of Appeals for the Seventh Circuit. The court also intends

that the scope of representation be limited to litigating Boucher’s current claims. It is

unnecessary for counsel to file an amended complaint or otherwise relitigate matters already

completed. Counsel should focus on doing what is necessary to prepare the case for trial. If

counsel believes that he needs to file an amended complaint, he will have to meet the

requirements of Fed. R. Civ. P. 15.
        Case: 3:18-cv-00760-jdp Document #: 46 Filed: 08/18/20 Page 2 of 2



       Boucher should understand that because he is now represented in this case, he may not

communicate directly with the court from this point forward. He must work directly with

counsel and permit counsel to exercise his professional judgment to determine which matters

are appropriate to bring to the court’s attention and in what form. Boucher does not have the

right to require counsel to raise frivolous arguments or to follow every directive he makes. He

should be prepared to accept the strategic decisions made by counsel even if he disagrees with

some of them. If Boucher decides at some point not to work with counsel, he is free to end the

representation, but he should be aware that it is unlikely that the court will work to recruit

another set lawyer to represent him.

       If the parties believe that mediation could help resolve their disputes, they may contact

the clerk of court, Peter Oppeneer, for assistance.



                                            ORDER

       IT IS ORDERED that the clerk of court is directed to set a telephone conference before

Magistrate Judge Stephen Crocker to set the schedule for the remainder of the proceedings in

this lawsuit.

       Entered August 18, 2020.

                                            BY THE COURT:

                                            /s/
                                            ________________________________________
                                            JAMES D. PETERSON
                                            District Judge




                                               2
